McMurray, Presiding Judge.
Our prior judgment in Coker v. K-Mart Corp., 197 Ga. App. 701 (399 SE2d 249), wherein this Court reversed the trial court, having been reversed by the Supreme Court of Georgia in K-Mart Corp. v. Coker, 261 Ga. 745 (410 SE2d 425), our judgment is vacated and the judgment of the trial court is affirmed.

Judgment affirmed.


Sognier, C. J., and Carley, P. J., concur.

*627Decided January 30, 1992.
D. William Garrett, Jr., for appellant.
Chambers, Mabry, McClelland & Brooks, John C. Stivarius, for appellee.